United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.A., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1520
Issued: October 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 14, 2007 appellant filed a timely appeal from the merit decision of the Office of
Workers’ Compensation Programs dated April 11, 2007 finding that appellant received an
overpayment in the amount of $2,495.96 and that he was at fault in the creation of that
overpayment, thus precluding waiver. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the overpayment decision in this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,495.96; and (2) whether the Office properly found that appellant was at fault in the
creation of this overpayment thus precluding waiver of the overpayment.
FACTUAL HISTORY
On June 9, 2005 appellant, then a 62-year-old mail handler equipment operator, filed a
traumatic injury claim alleging that he sustained trauma to his left shoulder and left arm when he

jumped off a truck that had started moving forward. His claim was accepted for sprain/strain of
the left shoulder/arm and sprain/strain of the lumbar region. Appropriate compensation and
medical benefits were paid.
In a report of termination of disability and/or payment form submitted on May 22, 2006,
the employing establishment noted that appellant had returned to full duty on April 4, 2006.
On January 24, 2007 the Office issued a preliminary determination that appellant
received an overpayment in the amount of $2,495.96 because he continued to receive
compensation payments for the period April 4 through May 13, 2006 although he had returned to
work. Appellant filed no timely response.
By decision dated April 11, 2007, the Office finalized its decision that an overpayment in
the amount of $2,495.96 was created. It further found that appellant was at fault in the creation
of the overpayment and that he was therefore not entitled to waiver.
LEGAL PRECEDENT
Section 8116(a) of the Federal Employees’ Compensation Act provides that, while an
employee is receiving compensation under the Act, the employee may not receive salary, pay or
remuneration of any type from the United States, except in limited circumstances.1
ANALYSIS
The Office determined that an overpayment of $2,495.96 was created because appellant
returned to work and received wages while he continued to receive compensation payments
under the Act. In order to confirm the continuing compensation payments, the record should
establish the specific payments that were made, the date issued and the compensation period
covered by the specific payments. The Board finds that the record is devoid of any evidence that
compensation was paid for the relevant period and in what amount. The Office’s statements and
calculations are not enough; proof of payment must be in the record. Otherwise, the Board does
not have sufficient evidence to review whether the Office properly determined the amount of the
overpayment. There is no evidence such as a computer printout establishing the payment of
compensation for the period from April 4 to May 13, 2006.2 Therefore, the Office has failed to
establish that an overpayment occurred in this case.3
1

5 U.S.C. § 8116(a); see Danny E. Haley, 56 ECAB __ (Docket No. 04-853, issued March 18, 2005) (Office
procedures provide that an overpayment of compensation is created when a claimant returns to work but continues
to receive wage-loss compensation).
2

See J.C., Docket No. 06-1229 (issued September 14, 2006) (the Board found that the Office failed to establish
an overpayment when there was no evidence with respect to individual payments issued during the relevant time
period); Salvator A. Schembari, Docket No. 05-1309 (issued December 6, 2005) (the Board found that the Office
failed to establish that an overpayment existed as the record was devoid of any evidence that specific payments were
made, the date issued and the period covered by the specific payments); William P. Tippets, Docket No. 03-1755
(issued July 29, 2004) (the Board found that the Office failed to establish an overpayment existed as the record
contained no evidence of the specific amount he was entitled to receive at the correct rate).
3

In light of the resolution of the first issue, the remaining issue is moot.

2

CONCLUSION
The Board finds that the Office failed to establish that an overpayment in the amount of
$2,495.96 has been created.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 11, 2007 is reversed.
Issued: October 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

